Citation Nr: 0901169	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  08-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1983 to May 
1986.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision of the RO that 
declined to reopen a claim for service connection for a low 
back disability.

In its statement of the case, the RO announced that it had 
found new and material evidence to reopen the claim.  The 
Board is, nonetheless, required to make its own determination 
on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a May 2007 statement, the veteran sought to reopen claims 
of service connection for gout and leukemia.  These issues 
are referred to the RO for appropriate action.

The veteran's reopened low back claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In December 1986, the RO denied service connection for 
low back pain.

2.  In January 1991, the RO declined to reopen a claim for 
service connection for a low back disability.

3.  Evidence associated with the claims file since the 
January 1991 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disability, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's decision in January 1991, declining to reopen a 
claim for service connection for a low back disability, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2008).

2.  The evidence received since the RO's January 1991 denial 
is new and material, and the claim for service connection for 
a low back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and remands the veteran's 
low back disability claim.  As such, no discussion of VA's 
duty to notify or assist is necessary.

In December 1986, the RO denied service connection for low 
back pain on the basis that, although the veteran was treated 
for low back pain in service, there was no residual 
disability found either at his discharge examination or post-
service upon VA examination.

The veteran had not reported any defects involving his spine 
at his enlistment examination in November 1983.  His service 
treatment records first revealed complaints of low back pain 
in February 1984, and of low back strain in March 1984; a 
muscle strain in March 1985; mechanical low back pain in May 
1985 and July 1985; and chronic low back pain, and findings 
of acute low back strain with secondary paraspinous spasm in 
October 1985.  Physical therapy and a TENS unit were applied 
in November 1985, and mechanical low back pain (chronic) was 
documented in January 1986.  The veteran reported recurrent 
back pain at his discharge examination in May 1986.  The 
examiner then noted "nothing contributory except he is on 
Antabuse."

In May 1988, July 1988, and in January 1991, the RO continued 
to deny the veteran's claims for service connection for a low 
back disability on the basis that new and material evidence 
had not been submitted.

The evidence of record at the time of the RO's last final 
denial of the claim in January 1991 included the veteran's DD 
Form 214; his service treatment records; a July 1986 VA 
examination report, showing no objective findings of a low 
back disability; X-rays taken subsequently in July 1986, 
revealing minimal spurring and sclerosis involving the 
anterior aspects of L3 and L2; VA treatment records, dated in 
1988, showing complaints of low back pain; and an October 
1989 diagnosis of acute, mild low back strain secondary to 
motor vehicle accident.

Based on this evidence, the RO concluded that the evidence 
was not new and material to grant service connection for a 
back injury in January 1991.

The present claim was initiated by the veteran in September 
2006.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since January 1991 includes 
diagnoses of lumbosacral strain in May 1994 and in December 
1997; X-ray evidence of early osteoarthritis of the lumbar 
vertebral bodies and probable spondylolysis in December 1997, 
and of Grade I anterior subluxation of L5-S1 with 
degenerative disc changes in June 2001; additional VA 
treatment records, including findings of chronic low back 
pain in 2001, 2006, 2007, and 2008; an MRI scan, taken in 
December 2006, showing multilevel degenerative change most 
severe at L5-S1; an August 2007 letter from a County Health 
Department; a September 2007 letter from an acquaintance of 
the veteran, indicating that the veteran was unable to walk 
the length of a football field; a September 2007 letter from 
an elderly care provider who had aided and assisted the 
veteran due to his back condition; and the report of a 
September 2007 VA examination and a November 2007 addendum.

During the September 2007 VA examination, the veteran 
reported that he fell from a truck in 1984 and landed on his 
back.  He also reported being in a motor vehicle accident in 
1989.  The examiner diagnosed lumbar osteoarthritis, 
moderate; Grade I spondylolisthesis; and lumbar strain of the 
right side.  In the November 2007 addendum, the same examiner 
opined that the veteran's spondylolisthesis was likely 
congenital; and that any activity, service-related or not, 
could contribute to his condition.  The examiner found it 
impossible to estimate how much of the veteran's arthritis 
was related to activity, service or otherwise, or to his 
spondylolisthesis.  The examiner opined that it was less 
likely than not that the veteran's lumbar strain was service-
related, and commented that the veteran would be expected to 
recover from any lumbar strain sustained during the 1980's.

The newly submitted evidence is relevant to the veteran's 
claim.  The evidence shows current low back disabilities and 
additional post-service treatment for chronic low back pain.  
The veteran is competent to offer statements of first-hand 
knowledge of his in-service and post-service experiences.  
The statements are presumed credible, the September 2007 VA 
examination report shows current low back disabilities, and 
evidence showing a continuity of symptomatology of low back 
pain both in-service and post-service raise a reasonable 
possibility of substantiating the claim for service 
connection.  Hence, the RO correctly reopened the veteran's 
claim for service connection for a low back disability. 
38 U.S.C.A. § 5108.







ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for a 
low back disability is granted.


REMAND

A veteran's report of a continuity of symptomatology and the 
newly submitted evidence of lumbar osteoarthritis, 
spondylolisthesis, and lumbar strain satisfy the requirement 
for evidence that the current condition may be related to 
service.  Kowalski v. Nicholson, 19 Vet App 171 (2005).  In 
this case, while the veteran reported a continuity of low 
back pain, there is no competent medical opinion specifically 
linking any current low back disability to service.

The Board finds that the September 2007 examiner had not 
adequately addressed the nature and continuity of the 
veteran's low back pain, which was documented significantly 
both in-service and post-service.  The examiner indicated 
only that the veteran had low back pain prior to the 1989 
motor vehicle accident; and opined that the veteran's fall 
from a truck in 1984 as least as likely as not helped to 
contribute to his low back pain.  

In the November 2007 addendum, the examiner opined that the 
veteran's spondylolisthesis was likely congenital and not 
related to service, and that spondylolisthesis can contribute 
to low back pain and osteoarthritis.  The examiner did not 
indicate whether either the veteran's spondylolisthesis or 
his osteoarthritis had its initial onset during service or 
within the first post-service year.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of low back pain; and to 
determine whether it is at least as 
likely as not that any such disability 
either had its onset in service or within 
the first post-service year; or is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service 
assessments of low back strain and 
mechanical low back pain, and post-
service findings of sclerosis in July 
1986.  The claims folder must be made 
available and reviewed by the examiner.  
The examiner should provide a rationale 
for the opinions.  In offering this 
assessment, the examiner must acknowledge 
and discuss the veteran's report of a 
continuity of symptomatology.  All 
findings and conclusions should be set 
forth in a legible report.  

2.  Then readjudicate the appeal.  If the 
benefit sought is not granted, the RO 
must furnish a supplemental statement of 
the case (SSOC), before the claims file 
is returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2008).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


